DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18, 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (U.S. Publication No. 20050251914) in view of Smith et al. (U.S. Publication No. 20040046668).
Regarding claim 16, Schaller teaches a system for managing surface pressure experienced by a person's body, the system comprising: a support surface (Fig.1, 2) 
Schaller is silent about determine a particular region of the person's body pressurized by the support surface; determine a pressurization duration during which particular region of the person's body is pressurized by the support surface; and generate an audible or visual notification in response to determining the pressurization duration exceeds a defined threshold duration.
Smith teaches determine a particular region of the person's body pressurized by the support surface (Paragraphs 16 and 66); determine a pressurization duration during which particular region of the person's body is pressurized by the support surface; and generate an audible or visual notification in response to determining the pressurization duration exceeds a defined threshold duration (Paragraph 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to monitor a patient’s movement and generate an alarm if the patient has not been moved for a certain duration in Schaller’s patient bed because it would prevent decubitus ulcer as taught by Smith.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use air to fill Schaller’s chamber because air is easy to obtain.
Regarding claim 18, the combination of Schaller and Smith teaches all the features of claim 16 as outlined above, Schaller further teaches wherein the array of gas-filled chambers are arranged in a support surface plane, and each gas-filled chamber has an elongated column shape extending in a direction perpendicular to the support surface plane (As shown in Fig.1).
Regarding claim 21, the combination of Schaller and Smith teaches all the features of claim 16 as outlined above, the combination of Schaller and Smith is silent about wherein each sensor is configured to detect an interaction between a sensor element physically associated with a respective gas-filled chamber and a detectable element physically associated with the person.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to detect an interaction between a sensor element physically associated with a respective gas-filled chamber and a detectable element physically associated with the person, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use magnetic sensors, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 24, the combination of Schaller and Smith teaches all the features of claim 16 as outlined above, Schaller further teaches wherein each sensor is configured to measure an electrical parameter that varies as a function of force imparted by the person's body on an associated gas-filled chamber (Paragraphs 19-20).
Regarding claim 25, the combination of Schaller and Smith teaches all the features of claim 16 as outlined above, Schaller further teaches wherein the controller is configured to detect the presence of the person and movement of the person based on the sensor signals (Paragraphs 49).
Regarding claim 26, the combination of Schaller and Smith teaches all the features of claim 16 as outlined above, the combination of Schaller and Smith is silent about wherein the controller is configured to determine that a particular region of the person's body has experienced an amount of pressure exceeding a defined threshold, and in response, generate an audible or visual alarm.
KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (U.S. Publication No. 20050251914) in view of Smith et al. (U.S. Publication No. 20040046668) and Taylor (U.S. Patent No. 8533879).
Regarding claim 19, the combination of Schaller and Smith teaches all the features of claim 16 as outlined above, the combination of Schaller and Smith is silent about wherein the controller is configured to: determine an increased force imparted by the person's body on at least one of the plurality of gas-filled chambers based on sensor signals generated by at least one of the plurality of sensors associated with the at least one gas-filled chamber; and reduce the gas pressure in the at least one gas-filled chamber in response to determining the increased force imparted by the person's body on the at least one gas-filled chamber.
Taylor teaches wherein the controller is configured to: determine an increased force imparted by the person's body on at least one of the plurality of gas-filled chambers based on sensor signals generated by at least one of the plurality of sensors associated with the at least one gas-filled chamber; and reduce the gas pressure in the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to reduce gas pressure inside Schaller’s chamber when a person lying or seating on Schaller’s bed because it would minimize forces exerted by the bed to a person as taught by Taylor.
Regarding claim 20, the combination of Schaller, Smith and Taylor teaches all the features of claim 19 as outlined above, the combination of Schaller, Smith and Taylor is silent about wherein the controller is configured to reduce the gas pressure in the at least one gas-filled chamber by an amount proportional to the determined increased force imparted by the person's body on the at least one gas-filled chamber.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to reduce gas pressure inside Schaller’s gas chamber by an amount proportional to the increased force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (U.S. Publication No. 20050251914) in view of Smith et al. (U.S. Publication No. 20040046668) and Volk (U.S. Patent No. 5267364).

Volk teaches wherein the controller is configured to adjust the gas pressure in the array of gas-filled chambers over time to promote blood flow in a target area of the person's body (Column 2, lines 7-26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust gas pressure in Schaller’s gas chamber because it would massage a patient’s skin to stimulate blood circulation.
Regarding claim 28, the combination of Schaller, Smith and Volk teaches all the features of claim 27 as outlined above, Volk further teaches wherein the controller is configured to adjust the gas pressure in the array of gas-filled chambers to create pulses or waves of pressure moving relative to a target area of the person's body to promote blood flow in the target area (Column 2, lines 7-26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust gas pressure in Schaller’s gas chamber because it would massage a patient’s skin to stimulate blood circulation.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861